Citation Nr: 0805196	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  98-10 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a motor 
vehicle accident, claimed as neck and back injuries and 
lumbar spinal arthritis with numbness of the lower 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, H.N.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In October 1999 and April 2003, the Board remanded the 
veteran's case to the RO for further evidentiary development.

In an August 2004 decision, the Board denied the veteran's 
claim for service connection for residuals of a motor vehicle 
accident, claimed as facial scarring, neck and back injuries, 
and lumbar spinal arthritis with numbness of the lower 
extremities.  At that time, the Board remanded his claim for 
service connection for a skin disorder, claimed as skin 
carcinoma due to exposure to Agent Orange, to the RO for 
additional development.  While a September 2004 letter 
advised the veteran that he would be scheduled for a VA 
examination in conjunction with his claim, it appears that, 
to date, no further action has yet been taken on that claim, 
and the matter is still not ready for appellate 
consideration.  However, if the veteran was subsequently 
examined by VA, that examination report must be obtained and 
associated with the record; and, if not, he must be 
rescheduled for a new examination, in accordance with the 
directives set forth in the Board's August 2004 Remand.

The veteran appealed that part of the Board's August 2004 
decision that denied service connection for residuals of a 
motor vehicle accident claimed as neck and back injuries and 
lumbar spinal arthritis with lower extremity numbness to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand (Joint Motion) was 
filed by the veteran and the VA General Counsel, averring 
that remand was required due the RO's failure to fully comply 
with the terms of the Board's April 2003 remand regarding 
obtaining the veteran's in-service hospitalization records.  
The Joint Motion specifically noted that the veteran was not 
pursuing an appeal as to that part of the Board's August 2004 
decision that denied service connection for facial scarring.  
In an Order of October 2005, the Court vacated the Board's 
decision and remanded the matter, pursuant to the parties' 
Joint Motion.  A copy of the Court's Order in this matter has 
been placed in the claims file.

In September 2006, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center in Washington, D.C., 
for further development.

The Board notes that the veteran is in receipt of a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU), effective since April 1996.


FINDINGS OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of neck and back injuries and lumbar spinal 
arthritis with numbness of the lower extremities related to 
his period of active military service, nor was spinal 
arthritis manifested within a year of discharge.


CONCLUSION OF LAW

Residuals of neck and back injuries and lumbar spinal 
arthritis with numbness of the lower extremities were not 
incurred in or aggravated by the veteran's active military 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3102, 3.159, 
3.303, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the 
September 2007 supplemental statement of the case, the RO 
provided the veteran with notice consistent with the Court's 
holding in Dingess.  Furthermore, as the appellant's claim 
for service connection for a neck and back injuries and 
lumbar spinal arthritis with numbness of the lower 
extremities is being denied, as set forth below, there can be 
no possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in May 2003 and in October 2006, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Most recently he has 
indicated that he has not additional evidence to supply.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that, in a March 
2000 response to the RO's inquiry, the Social Security 
Administration (SSA) said that the veteran did not receive 
SSA benefits and his application records for supplemental 
security income (SSI) were destroyed.  In fact, in July and 
October 2006 signed statements, the veteran indicated that he 
had no additional evidence to submit.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service and private medical records show that, in September 
1967, the veteran was involved in an auto accident while on 
emergency leave and sustained a cervical spine contusion.  He 
was initially hospitalized at Baptist Hospital (now 
apparently renamed Rapides Regional Hospital) from September 
23 to September 26, 1967 and then transferred to the Fort 
Polk Army Community Hospital.  An x-ray of the veteran's 
cervical spine taken at admission to the private hospital 
revealed no evidence of fracture and that there was a 
congenital fusion of C5, C6.  Treatment involved sand bags to 
both side of the veteran's neck and he was kept in the supine 
position.  A September 25, 1967 private examination report 
indicates that the veteran had a posterior neck muscle 
strain.  

The October 1967 narrative summary of the service hospital 
record reflects that the veteran was initially hospitalized 
because of neck spasm but evaluation revealed no evidence of 
a neurological disorder or fracture.  Treatment included his 
placement in cervical traction that resolved his spasm and 
decreased his pain.  A September 27, 1967 radiology report of 
an x-ray of the veteran's cervical spine shows fusion between 
the C5 and C6 vertebral bodies with no acute fracture or 
subluxation.  The final diagnosis was contusion of the 
cervical spine.  The veteran was released to duty on October 
2, 1967 and discharged from service several days later.    

Post service, a June 1991 VA examination report reflects that 
the veteran had no injury or illness in service and was not 
treated by a physician after service except when he fractured 
his humerus.  He said that he had some pain in his legs and 
feet.  It was also noted that he had not seen a physician 
since 1988 due to lack of funds. The pertinent diagnosis was 
degenerative arthritis of the lumbar spine. 

VA treatment records, dated from June 1991 to July 2001, show 
that the veteran was seen for complaints of pain in his legs, 
back and neck.  He also reported that he fell sometimes due 
to pain and numbness in his feet.  The pertinent diagnosis 
was degenerative joint disease of the lumbar spine

Three signed statements dated in August 1997 from the 
veteran's mother, friend, and co-worker, are to the effect 
that the veteran was a in a car accident and received neck, 
back, feet and leg injuries, that caused him problems since 
service.  It was also reported that the veteran's injuries 
affected his ability to work.

An August 1997 VA neurological examination report indicates 
that the veteran denied any weakness of the extremities or 
any radicular symtoms.  The physician concluded that the 
veteran did not have a spinal cord injury.  The VA commented 
that the veteran had peripheral neuropathy that was stable 
since 1980 and due to diabetes.

A separate August 1997 VA examination report regarding the 
veteran's spine notes that he was a very poor historian.  He 
indicated that, while on active duty, he was involved in a 
motor vehicle accident that injured his neck and back.  After 
the accident, he said he was evaluated at the local hospital 
and placed in cervical traction for about two weeks.  There 
was no specific treatment for the low back injury and he had 
no surgeries.  The veteran said that he was symptom free 
until 1972 when he developed mild intermittent neck and low 
back pain.  The veteran reported that, since 1974, he 
developed constant neck pain that worsened since 1992.  He 
said that he was unable to work since 1985, due to the pain 
and failed physical examinations for employment.  The veteran 
also stated that he was unable to drive because of the low 
back pain and bilateral foot numbness.  Upon clinical 
examination and review of the results of x-rays of the 
veteran's lumbar and cervical spines, the diagnoses were 
degenerative joint disease of the cervical spine and the 
lumbar spine.  The VA examiner opined that these diagnoses 
were felt to be as least as likely as not aggravated by the 
veteran's past injury in the motor vehicular accident.

During his August 1998 personal hearing at the RO, the 
veteran reported that he did not recall hurting his back 
anywhere out of service.  He said that he made about 90 air 
assaults in service that could have contributed to his back 
pain.  The veteran stated that after his 1967 accident he was 
initially treated at Baptist Hospital and then at Fort Polk.  
He indicated that he injured his neck and back, had cuts on 
his head, and that his legs and feet were affected as a 
residual of his back injury.  Post service, in 1968, he said 
he went to a private physician for his back and neck pain, 
who prescribed pain medication.  He had problems with his 
arms related to his back and legs because of frequent falls 
that caused broken arms.  He said that he worked as a tractor 
driver in 1985 or 1986, but had to stop because of his back 
pain.  The veteran also had headaches associated with his 
cervical pain.

May 1998 VA radiology reports indicate that an x-ray of the 
cervical showed a congenital anomaly, osteoarthritis with 
degenerative changes present, and that the spurs off of C4 
and C5 might impinge on the cervical esophagus.  X-ray of the 
lumbosacral spine revealed degenerative disc disease, and 
posterior spur off of L2, thought to be giving rise to the 
veteran's symtoms.

In June 2000, VA afforded the veteran a fee-based medical 
examination performed by a private orthopedist.  According to 
the examination report, the orthopedic medical specialist 
reviewed the veteran's medical records, including the August 
1997 VA examination report.  The veteran gave a history of 
neck and back pain with left leg numbness after his 1967 
accident that was treated with traction.  The veteran said 
that after discharge he experienced left leg numbness and 
weakness with back pain.  His legs give way and he recently 
started to use a cane.  He denied any post service neck, 
back, or leg injuries.  The orthopedist reviewed the results 
of new x-rays of the veteran's cervical and lumbosacral 
spine.

Further, the diagnoses were degenerative disc disease at C6-
C7 associated congenital C5-C6 fusion and moderate severe 
degenerative disc disease and osteoarthritis of L2-L3 with 
suggestion of compression fracture L3 old and early 
degenerative disc disease and osteoarthritis L5-S1 with 
bilateral leg radiculitis.  In this medical specialist's 
opinion, and to a reasonable degree of medical probability, 
the veteran's chronic residuals of degenerative disc disease 
of the cervical spine and lumbar spine with bilateral leg 
radiculitis were not related to his in-service motor vehicle 
accident.  The orthopedist explained that, from 1967 to 1991, 
the veteran had no history of re-injury of the neck and back.  
The examiner further stated that the veteran's cervical and 
lumbar spine degeneration was a result of natural aging and 
opined that the in-service injury of 1967 was not the cause 
of the veteran's neck, back, or leg problems.

According to a July 2000 signed statement from B.C., M.D., a 
family practitioner and geriatrician, the veteran's 1967 
injury resulted in degenerative arthritis of his lumbar spine 
and disc disease at L2-L3 as well as L3 anterior body wedge 
deformity.  It was noted that the veteran had progressive 
pain since the accident and that he was unable to work since 
1985.  The examiner opined that the veteran had severe 
degenerative disc and spinal arthrosis of the lumbar spine.  
He also stated that the veteran had an inability to bend 
below his knees due to this injury and that he had been 
disabled completely since 1985.

An August 2003 VA examination report indicates that the 
examiner reviewed the veteran's medical records.  The 
veteran's history of the motor vehicle accident with neck and 
low back pain was noted and that after discharge the veteran 
developed intermittent neck, arm, and low back pain.  He 
worked as a pipeline fitter until 1985 and then stopped due 
to back and neck pain.  His main problem was pain in the 
neck, down the left and right arms to his fingers.  He used a 
cane on the right side because his left leg gave way.  He 
first sought VA treatment approximately 20 years ago because 
of increased neck and back pain.  

The VA examiner reviewed results of x-rays of the veteran's 
cervical, thoracic, and lumbar taken at the time.  The 
diagnoses were cervical disc disease with degeneration with 
congenital C5-C6 fusion, severe degenerative disc disease and 
osteoarthritis of the lumbar spine, L2-L3 and L5- S1, and 
moderate thoracic spine osteoarthritis with osteophyte 
formation.  The VA examiner opined that the chronic residuals 
of degenerative disc disease of the cervical, thoracic and 
lumbar spine with bilateral leg radiculitis was most likely 
not related to the injury sustained in the 1967 automobile 
accident.  The VA examiner stated that there was progressive 
deterioration of the veteran's spine with progression of 
symptoms.  There was some association with diabetes mellitus; 
however, the extremities did not show severe peripheral 
diabetic neuropathy.  In the VA examiner's opinion, it was at 
least as likely as not probability that it was related to the 
injury in 1967.

In a February 2004 clarification of his August 2003 
examination report, that VA examiner said that it was at 
least as likely as not probability that the veteran's chronic 
residuals of degenerative disc disease of the cervical, 
thoracic and lumbar spine with bilateral leg radiculitis were 
not related to the injury of 1967.

In March 2007, the veteran underwent another VA examination 
of his spine.  According to the examination report, the VA 
examiner reviewed the veteran's medical records, noting the 
1967 admission to Rapides hospital and the x-ray of the 
veteran's cervical spine with congenital fusion at C5-6 with 
no disc signs.  The examiner also reviewed the August 1997, 
June 2000, August 2003, and February 2004 VA examination 
reports.  It was noted that, in 1967, the veteran was in a 
car accident and had neck and low back injuries with no 
cervical vertebra fracture.  He was hospitalized at Rapides 
hospital and then treated at Fort Polk where he had neck 
treatment with no leg or arm paralysis.  The strain healed 
with no surgery needed.  Days later the veteran had radiating 
back and leg pain for which he currently took Motrin.  He did 
not need a neck collar nor traction device and still had 
bilateral arm pain to the elbows, more on the left than the 
right side.    

Further, it was noted that the veteran worked as a pipe line 
fitter for four years and stopped working in 1985.  He 
complained of pain in his spine between the neck and waist, 
back pain and leg weakness, and giving way that caused him to 
fall.  He ambulated using two canes.  He was also diabetic 
since 1992 and diagnosed with diabetic neuropathy in his feet 
and hands approximately 10 years earlier.  Pertinent 
diagnoses included degenerative disc disease of the cervical 
spine with congenital fusion of C5-6 and of the lumbar spine 
at L5-S1.  The VA examiner opined that chronic residuals of 
cervical, thoracic, and lumbar spine degenerative joint 
disease with bilateral radiculitis were less likely than not 
(less than a 50/50 probability) caused by or a result of the 
1967 motor vehicle injury.  

The VA examiner explained that, the after the veteran's 1967 
motor vehicle accident, treatment showed an operation was not 
needed.  Cervical spine x-rays taken at the time showed a 
congenital fusion of C5-6.  The VA examiner said there was no 
pre-existing degenerative disc disease of the cervical spine 
and the veteran reported no further neck or low back 
injuries.  He had neck pain to his arms and low back pain to 
his legs as time and aging progressed.  The veteran was first 
seen by VA in 1992, according to his medical history.  The VA 
examiner concluded that, in his opinion, the veteran's 
degenerative disc disease of the cervical and lumbar spine 
conditions were a result of normal aging and deteriorating 
and not due to or as a result of the 1967 motor vehicle 
accident while on active duty.


III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)) in 
essence held that a disease considered by medical authorities 
to be of familial (or hereditary) origin by its very nature 
preexists a claimant' s military service, but could be 
granted service connection if manifestations of the disease 
in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.

The veteran has contended that service connection should be 
granted for residuals of injuries sustained in a motor 
vehicle accident claimed as neck and back injuries and lumbar 
spinal arthritis with numbness of the lower extremities.  
Although the evidence shows that the veteran currently has 
degenerative disc disease of the cervical and lumbar spine 
with bilateral radiculitis, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that he sustained a cervical spine contusion 
but no fracture prior to separation from service and the 
first post service evidence of record of lumbar spine 
arthritis is from 1991, more than 23 years after the 
veteran's separation from service.  In short, no competent 
medical opinion or other medical evidence relating the 
veteran's neck and back injuries and lumbar spinal arthritis 
with numbness of the lower extremities to service or any 
incident of service has been presented.

In support of his claim, the veteran would point to the 
opinions rendered by the August 1997 VA examiner and by Dr. 
B.C. in July 2000.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive, in the opinion of the Board, are the June 
2000 and March 2007 opinions from the VA examiners who 
reviewed the veteran's medical records, noted the specific 
records that were examined, and concluded that the veteran's 
degenerative disc disease of the cervical and lumbar spine 
conditions were a result of normal aging and deteriorating 
and not due to or as a result of the 1967 motor vehicle 
accident while on active duty.  Thus, in these examiners' 
opinions, the veteran's military service was not related to 
his existing cervical and lumbar spine arthritis.  The August 
2003 VA examiner also opined in his February 2004 Addendum 
that the veteran's chronic residuals of degenerative disc 
disease of the cervical, thoracic, and lumbar spine with 
bilateral leg radiculitis were most likely not related to the 
injury sustained in the 1967 automobile accident.  These 
opinions are deemed more probative than the private opinion 
which appears to be based more on history than on a 
comprehensive review of the evidence on file.

The Board is persuaded that the medical opinions of the June 
2000 and March 2007 VA examiners are most convincing, in that 
they reviewed the medical evidence in the file and accurately 
described these records in the examination reports.  See 
e.g., Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Where a 
medical expert has fairly considered all the evidence, his 
opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such 
an opinion.  Id.  The Board does, in fact, adopt the March 
2007 VA examiner's medical opinion on which it bases its 
determination that service connection for neck and back 
injuries and lumbar spinal arthritis with numbness of the 
lower extremities is not warranted in this case.

As to the opinion of the August 1997 VA examiner and Dr. B.C. 
in the July 2000 statement, the Board finds that these 
physicians did not clearly attribute the veteran's neck and 
back cervical and spinal arthritis disorder to military 
service.  Rather, these physicians suggested that according 
to the veteran's record and other history, the veteran's 
lumbar and cervical arthritis disorder was developed during 
service, but did not provide any other clinical records to 
support that assertion.  In fact, the August 1997 VA examiner 
noted that the veteran was a very poor historian.  A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is no evidence, as propounded by the VA examiner in 
August 1997 that military activity led to the veteran's 
lumbar spinal arthritis with numbness of the lower 
extremities.  See Reonal; LeShore, supra.

Nor did Dr. B.C. in July 2000 provide clinical evidence to 
support his belief, and his opinion, although doubtless 
sincerely rendered, is for that reason not accorded great 
weight by the Board.  See Bloom v. West, Black v. Brown, 
supra.

On the other hand, the VA examiner, in March 2007, and the VA 
orthopedic examiner in June 2000, stated that they had 
reviewed the evidence of record and described the evidence 
reviewed.  Both examiners noted that, from 1967 to 1991, the 
veteran had no history of re-injury of his neck and back.  In 
March 2007, the VA examiner explained that, based upon the 
records, clinical findings, and the veteran's history, it was 
unlikely that the veteran's cervical, thoracic, and lumbar 
degenerative joint disease with bilateral radiculitis was 
related to service because there were no service records that 
documented his need for a operation in 1967, x-rays taken at 
the time of the initial car accident showed that the veteran 
had a congenital fusion of C5-C6, and there was no evidence 
of pre-existing degenerative disc disease of the cervical 
spine and no post-service report of subsequent neck and back 
injuries.  The March 2007 VA examiner concluded that the 
veteran's cervical and lumbar spine degeneration was the 
result of normal aging and deteriorating.  As well, the June 
2000 VA examiner explained that a review of the appellant's 
medical records revealed that, from 1967 to 1991, the veteran 
did not have a history of re-injury of his back or neck and 
that his cervical and lumbar spine degeneration was the 
result of natural aging.

Thus, the opinions of the August 1997 VA examiner and Dr. 
B.C. in July 2000 are accorded less weight than those of the 
VA examiner in March 2007, and the VA orthopedist in June 
2000.

Furthermore, while the competent medical records indicate 
that the veteran had a congenital fusion of C5-C6 evidenced 
by cervical spine x-ray in September 1967, the objective 
record is devoid of a reference to a superimposed injury such 
that any resultant injury warrants service connection.  See 
38 C.F.R. § 3.303(c).  The Board also notes that, as to the 
veteran's complaints of foot numbness, in an April 2002 
rating decision, the RO granted service connection and 
compensable disabiity evaluations for peripheral neuropathy 
both feet, associated with the veteran's service-connected 
diabetes mellitus.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a motor vehicle accident, claimed as neck and 
back injuries and lumbar spinal arthritis with numbness of 
the lower extremities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed residuals of a motor vehicle 
accident, claimed as neck and back injuries and lumbar spinal 
arthritis with numbness of the lower extremities.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of a motor vehicle accident, 
claimed as neck and back injuries and lumbar spinal arthritis 
with numbness of the lower extremities.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for service connection for 
residuals of a motor vehicle accident, claimed as neck and 
back injuries and lumbar spinal arthritis with numbness of 
the lower extremities.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a motor vehicle accident, claimed as neck and 
back injuries and lumbar spinal arthritis with numbness of 
the lower extremities not warranted.


ORDER

Service connection for residuals of a motor vehicle accident, 
claimed as neck and back injuries and lumbar spinal arthritis 
with numbness of the lower extremities is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


